 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                           CASE NO. 3:18-cr-04683-GPC
11                     Plaintiff,                      ORDER GRANTING AGREEMENT
                                                       TO MODIFY PROTECTIVE
12               vs.                                   ORDER; PROTECTIVE ORDER
13 JACOB BYCHAK,
   MARK MANOOGIAN,
14 MOHAMMED ABDUL QAYYUM,
   PETR PACAS
15
            Defendants.
16
17     On March 6, 2019, the Court entered a Protective Order governing the release

18 of certain discovery provided to the defense by the Government. (ECF No. 67.)
19 Defendants moved to modify that order on March 29, 2019 (ECF No. 77). The
20 Government filed a response in opposition on April 5, 2019, (ECF No. 80) and
21 Defendants’ Reply was filed on April 25, 2019. (ECF No. 85.) A hearing on the
22 motion was held on April 30, 2019 and supplemental briefing was submitted by the
23 parties. (ECF Nos. 101, 105.) In the Defendants’ supplemental response, it was
24 reported that the parties met and conferred and reached an agreement modifying the
25 Protective Order. Id. at 2.
26               Based upon the parties’ agreement and finding good cause therefore, the Court
27 GRANTS Defendants’ Motion to Modify Protective Order [ECF Ni. 77]. The
28 / / /
     3578566.1
                                                   1                     Case No. 3:18-cr-04683-GPC
                                                 ORDER
 1 Protective Order issued by this Court on March 6, 2019 [ECF No. 67] is hereby
 2 SUPERSEDED by the Protective Order as modified below.
 3 Dated: June 11, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3578566.1
                                         2                  Case No. 3:18-cr-04683-GPC
                                       ORDER
 1 PROTECTIVE ORDER
 2               IT IS HEREBY ORDERED that the defendants, counsel of record, and the
 3 counsel’s assistants, as hereafter defined, shall not disclose the Discovery Material
 4 produced by the Government in the above-captioned matter on or about March
 5 25, 2019, (hereinafter, “the Discovery Material”), to any third party not charged in
 6 this litigation without prior approval of this Court. The Discovery Material referred
 7 to in this Protective Order is limited to: (1) records obtained from an internet service
 8 provider, which include email addresses and non-content header information, and
 9 (2) records obtained from a mail receiving and/or forwarding agency, which include
10 personal identifying information that include third-party names and addresses. This
11 order shall not apply to any other discovery unless the Court issues a separate
12 protective order.
13               IT IS FURTHER ORDERED that the United States Attorney, Assistant United
14 States Attorneys, and Trial Attorneys for the Department of Justice assigned to this
15 case (hereafter collectively referred to as “the Government”) and their assistants, the
16 defendants, counsel of record and counsel’s assistants, shall not disclose the substance
17 of the Discovery Materials, unless such material is already a matter of public record,
18 to representatives of the media.
19               Nothing contained herein shall prevent the Government, or any defendant or
20 counsel of record, from disclosing the Discovery Material to any other attorneys
21 working for the Government, the defendants or counsel of record, government agents
22 (federal, state or local), private investigators, experts, secretaries, law clerks,
23 paralegals, or any other person who is working for the Government or the defendants
24 and counsel of record (collectively referred to as “assistants”) in the investigation or
25 preparation of this case or in other criminal investigations without prior court order.
26 This order expressly permits the disclosure of the Discovery Material to (1)
27 Sheppard Mullin, in its capacity as outside counsel for Company A, and (2)
28 Brittney Kondrat, Matt Hamilton, Leah Bose, Regina Pilozzi, Kelly Loi, and
     3578566.1
                                                  3                   Case No. 3:18-cr-04683-GPC
                                                ORDER
 1 Amanda Currie. This order does not permit the disclosure of the Discovery
 2 Material to any employee or representative of Company A (as referenced in the
 3 Indictment) not charged in the instant case who are not referenced in this Order.
 4               Nothing contained herein shall preclude the Government, the defendants or
 5 counsel of record, or respective assistants from conducting a normal investigation of
 6 the facts of this case on behalf of the Government or said defendant, or from
 7 conducting an investigation of other criminal activity, including interviewing
 8 witnesses disclosed by the Discovery Materials, or from taking statements from
 9 witnesses disclosed by the Discovery Materials, or from asking said witnesses if they
10 themselves have made prior statements to the Government that are not disclosed in
11 the Discovery Materials, and about the contents of such statements. In connection
12 with any such investigation, it shall not be necessary that the Government, the
13 defendant or counsel of record, or counsel’s respective assistants, obtain prior
14 permission of this Court.
15               Should counsel withdraw or be disqualified from participation in this case, the
16 Discovery Materials received and any copies derived therefrom shall be provided to
17 new counsel and remain subject to this order. Counsel that withdraw or otherwise
18 cease to work on this case shall not retain originals or copies of any protected
19 Discovery Materials.
20               Defense counsel and the Government shall be required to communicate the
21 substance of this order and explain it to the client and assistants before disclosing the
22 substance of the Discovery Materials to the client or assistants.
23 Dated: June 11, 2019
24
25
26
27
28
     3578566.1
                                                    4                     Case No. 3:18-cr-04683-GPC
                                                  ORDER
